ICJ_015_Ambatielos_GRC_GBR_1952-07-01_JUD_01_PO_03_FR.txt. 58

OPINION DISSIDENTE DE SIR ARNOLD McNAIR,
PRESIDENT

{ Traduction]

J'ai donné ma voix en faveur de la première conclusion de l’arrêt
de la Cour, à savoir que celle-ci «n’est pas compétente pour se
prononcer sur le fond de la réclamation Ambatielos », mais je vais
plus loin et j'estime que la Cour n’a aucune compétence en l'espèce.
Je regrette de ne pouvoir me rallier à la seconde conclusion de
l'arrêt de la Cour.

La question soumise à la Cour consiste à savoir si celle-ci est
ou non compétente pour connaître d’une certaine réclamation,
introduite contre le Royaume-Uni par le Gouvernement hellénique
pour le compte de l’un de ses ressortissants, M. Ambatielos. Le
Gouvernement du Royaume-Uni a accepté la juridiction obligatoire
de la Cour, en faisant la déclaration prévue à l’article 36 du Statut
de la Cour, mais le Gouvernement hellénique n’en a pas fait autant,
de sorte qu'aux termes de cet article, aucune juridiction obligatoire
n'est conférée à la Cour. Le Gouvernement hellénique, cependant,
soutient que l’article 29 du traité de commerce de 1926, entre le
Royaume-Uni et la Grèce, conjointement avec l’article 37 du
Statut de la Cour, qui a substitué celle-ci à la Cour permanente
de Justice internationale, confère à la Cour juridiction obligatoire
en l'espèce.

L'article 29 du traité ci-dessus mentionné est ainsi conçu:

« Les deux Parties contractantes conviennent, en principe, que
tout différend qui pourrait surgir entre elles quant à l’exacte inter-
prétation ou application de l’une quelconque des dispositions du
présent traité sera, à la demande de l’une ou de l’autre Partie,
soumis à l'arbitrage.

Le tribunal d'arbitrage auquel ces différends seront soumis sera
la Cour permanente de Justice internationale de La Haye, à moins
que, dans un cas particulier quelconque, les deux Parties contrac-
tantes n’en conviennent autrement. »

Le traité est accompagné de la déclaration suivante :

« Il est bien entendu que le traité de commerce et de navigation
er:tre la Grande-Bretagne et la Grèce daté de ce jour ne porte pas
préjudice aux réclamations au nom de personnes privées fondées
sur les dispositions du traité commercial anglo-grec de 1886, et
que tout différend pouvant s'élever entre nos deux gouvernements
quant à Ja validité de telles réclamations sera, à la demande de
l’un des deux gouvernements, soumis à arbitrage conformément
aux dispositions du protocole du 10 novembre 1886, annexé audit
traité. »

37
OPINION DISSIDENTE DE SIR ARNOLD MCNAIR, PRÉSIDENT 59

La réclamation, dit-on, serait fondée sur un traité de commerce
de 1886 entre le Royaume-Uni et la Grèce, et serait donc comprise
dans le domaine d'application de cette déclaration.

Dans la British Treaty Series, 1927, comme dans le Recueil des
Traités de la Soctété des Nations, vol. LXI, p. 16, le titre est « Traité
de commerce et de navigation entre le Royaume-Uni et la Grèce
et déclaration y annexée signés à Londres le 16 juillet 1926. » Le
traité est suivi d'une liste douanière et, après cette liste, de la
déclaration citée plus haut. La liste douanière est expressément
incorporée dans le traité, aux termes de l’article 8 de cet instru-
ment, qui contient la phrase suivante :

« Les articles dénommés dans la liste jointe au présent traité,
produits ou manufacturés en Grande-Bretagne et dans l’Irlande du
Nord, ne seront pas, à leur importation en Grèce, assujettis à des
droits plus élevés que ceux qui sont spécifiés dans ladite liste. »

La déclaration, elle, n’est pas ainsi incorporée expressément dans
le traité.
Le traité se termine de la manière suivante :

« Au cas où, par la suite, il s'élèverait un doute concernant l’inter-
prétation exacte du texte anglais ou grec, le texte anglais sera
considéré comme faisant autorité.

En foi de quoi les plénipotentiaires respectifs ont signé le présent
traité et y ont apposé leur sceau.

Fait en double exemplaire, à Londres, en langue anglaise et en
langue grecque, le 16 juillet 1926.

AUSTEN CHAMBERLAIN.
D. CACLAMANOS.
A. Vouros. »

La déclaration jointe au traité se termine comme il suit :

« Fait à Londres, le 16 juillet 1926.

AUSTEN CHAMBERLAIN,
D. CACLAMANOS.
A. Vouros. »

La liste, pour des raisons évidentes, ne porte ni date ni signature.

*
* *

Trois questions se posent au sujet de la ratification.

a) L'article 32 du traité de 1926 dispose que « Le présent traité
sera ratifié...» On ne trouve aucune disposition correspondante
dans la déclaration jointe au traité. En fait, ce qui paraît s’étre
passé, c'est qu’un texte imprimé du traité, de la liste et de la
déclaration jointe, a été intercalé dans la formule traditionnelle
imprimée de l'instrument de ratification du Royaume-Uni (pour

38
OPINION DISSIDENTE DE SIR ARNOLD MCNAIR, PRÉSIDENT 60

le texte, voir Satow, Guide to Diplomatic Practice, 3™¢ éd.,
pp. 408, 409), c’est-à-dire entre la partie de style servant d’intro-
duction et la partie de style servant de conclusion, puis l'instrument
a été attaché à l’aide d'un ruban, daté, scellé et échangé contre
l'instrument de ratification hellénique.

La question de savoir si la déclaration a été ou non ratifiée,
elle aussi, par le Royaume-Uni a quelque peu prêté à controverse,
encore que, selon la pratique suivie par le Royaume-Uni, la déclara-
tion n’etit pas besoin d’être ratifiée, et que le Royaume-Uni ne
prétende pas ne pas être lié par la déclaration. Il apparaît qu'à
la suite de la destruction des archives grecques au cours de la
récente guerre, l'instrument de ratification du Royaume-Uni n’a
pu être retrouvé à Athènes. L’explication qu’a fournie à ce sujet
l'agent du Royaume-Uni à la Cour est la suivante:

« J'ai cependant trouvé dans les archives du Foreign Office copie
de l'instrument de ratification du Royaume-Uni, lequel était
imprimé ; il en ressort que le Royaume-Uni n’a pas ratifié la décla-
ration. Copie photostatique, certifiée conforme, de ce document
est jointe à la présente lettre. Ii est vrai que la déclaration est
imprimée au dos de l’exemplaire du traité contenu dans la ratifica-
tion, mais ceci est dû seulement au fait que l'édition imprimée du
traité, élaborée aux fins de la signature (édition au dos de laquelle
était imprimée la déclaration), a également été utilisée, ainsi qu’il
est d’usage, pour l'instrument de ratification, et il n’y a pas lieu
d’en déduire que la ratification fut destinée à viser la déclaration
aussi bien que le traité. »

Néanmoins, le fait que le Gouvernement du Royaume-Uni a
remis au Gouvernement hellénique, a titre d’échange, un instru-
ment de ratification diment scellé et contenant le texte du traité,
de la liste et de la déclaration jointe, oblige, selon moi, 4 considérer
la déclaration comme ayant été ratifiée en même temps et par le
méme instrument que le traité et la liste.

b) Une question différente se pose: une ratification globale
a-t-elle pour conséquence de faire de tous les documents qui y sont
inclus des parties du traité, objet principal de la ratification, a
moins que ces documents n’aient été incorporés en vertu d'une
intention expresse ou implicite des parties ? A cette question je
réponds négativement. C'est de l’intention des parties contrac-
tantes que dépend le point de savoir si les documents qui accom-
pagnent un traité -— quel que soit le nom qu’on leur donne, déclara-
tions, protocoles, articles additionnels, échanges de lettres, etc. —
sont ou non incorporés dans les traités. Souvent, l’intention d’incorpo-
rer dans un traité un document de ce genre est expressément démon-
trée par une clause écrite, aux termes de laquelle le document
doit faire partie intégrante du traité; ou bien, alternativement,
cette intention peut étre déduite de la nature juridique du docu-

39

 
OPINION DISSIDENTE DE SIR ARNOLD MCNAIR, PRESIDENT 61

ment et de son rapport avec le traité. Il existe des exemples sans
nombre, anciens et récents, d’une stipulation expresse de ce genre ;
par exemple, dans le traité Jay, de 1794, entre les Etats-Unis
d'Amérique et la Grande-Bretagne (Miller, Treaties of the United
States of America, vol. 2, p. 272), où le Président Washington a
dit : « Il est déclaré par la présente que ledit traité et ledit article
additionnel constituent ensemble un seul instrument et sont un
traité conclu entre les Etats-Unis d’Amérique et Sa Majesté britan-
nique », ou bien la convention commerciale du 24 novembre 1926,
entre la Grèce et l'Italie (Recueil des Traités de la Société des
Nations, vol. 63, n° 1480), où l’une des deux déclarations, jointes
à la convention, est indiquée comme partie intégrante du traité,
alors que l’autre (qui, incidemment, ressemble un peu à la déclara-
tion de 1926 dont nous nous occupons actuellement) ne contient
pas la même indication ; ou bien encore l’article 92 de la Charte
des Nations Unies, qui dispose que «le Statut de la Cour annexé
à la présente Charte » « fait partie intégrante » de la Charte. (Remar-
quez en passant l'expression « de la présente Charte » et non «la
Charte des Nations Unies signée à San-Francisco le 26 juin 1945 ».)
J'examinerai plus loin la question de savoir si l’on peut, par impli-
cation, considérer que la déclaration a été incorporée dans le
traité de 1926.

c) On fait valoir également qu'il faut déduire de l’expression
« lequel traité est, mot à mot, ainsi conçu » qui figure dans l’instru-
ment de ratification du Royaume-Uni, que tous les documents
(traité, liste et déclaration) qui suivent ces mots doivent être
considérés comme constituant un seul traité. Si l’on examine le
développement historique de cette expression, je ne crois pas
qu'il vienne à l’appui de cet argument. Soit sous cette forme, soit
dans une phrase telle que « duquel la teneur de mot à mot s’ensuit »,
en latin, français, anglais ou allemand, cette formule tradition-
nelle a été employée dans les traités et dans d’autres documents
publics depuis au moins six cents ans. (Voir, par exemple, Dumont,
Corps universel diplomatique du Droit des Gens et Recueil des
Traités, vol. 2, pp. 22-26, où la formule apparaît, dans deux actes
de cession et de renonciation, datés de 1360, entre le roi de France
et le roi d'Angleterre, « de quelles lettres la teneur de mot à mot
s'ensuit », ou «de mot en mot », et bien d’autres exemples ana-
logues dans les volumes de Dumont; voir également dans Mervyn
Jones, Full Powers and Ratification, p. 167, un instrument de
ratification par la Russie, datant de 1739, « desquels la teneur
suit, transcrite de mot à mot »; et la ratification par le président
Washington, du traité Jay de 1794, «which Treaty is word for
word as follows ; to wit», dans le U. S. Senate Document n° 26
de 1919, « Ratification of Treaties, Methods and Procedure », etc.,
p. 49.) Les clauses de style des traités et les documents qui ont
trait à l'élaboration des traités, tels que pleins pouvoirs, instru-

40
OPINION DISSIDENTE DE SIR ARNOLD MCNAIR, PRÉSIDENT 62

ments de ratification, procès-verbaux d'échanges de ratifications,
etc., contiennent de nombreuses expressions dont le caractère
est archaïque et qui sont de pure routine, et je ne crois pas qu'il
soit possible de déduire de l'expression « lequel traité est, mot à
mot, ainsi conçu » l'intention des Parties contractantes d’incor-
porer dans le traité tous les documents qui suivent ; c’est-à-dire
que je ne crois pas que l’article 36 (1) du Statut de la Cour envisage,
comme l’une des bases de la juridiction de celle-ci, un fondement
consensuel aussi frêle que celui que fournit l'usage de ces formules
vénérables, de pure routine. L'expression correspondante dans
l'instrument de ratification hellénique est « dont les textes suivent ».

*
* *

Il convient de ne pas attacher trop d'importance à la conformité
des termes, mais on doit observer que, dans les articles 8, 14, 19,
21, 25, 29, 30 et 32 du traité de 1926, quand on vise ce traité, on
se sert des expressions « le présent traité » ou « ce traité », tandis
que la déclaration qui est jointe à cet instrument en parle comme
du « traité de commerce et de navigation entre la Grande-Bretagne
et la Grèce daté de ce jour », de la même manière que, plus loin,
on mentionne le traité commercial anglo-grec de 1886. Cette
manière de s'exprimer me donne à penser que les signataires de
la déclaration ne considéraient pas celle-ci comme une partie du
traité de 1926. Sans quoi, elles auraient trouvé qu'il était plus
court, plus naturel et plus conforme aux termes du traité lui-même
de se servir des expressions « le présent traité » ou «ce traité»;
en outre, il n'est pas vraisemblable qu'ils soient revenus à la pré-
mière personne et qu'ils aient employé l'expression « nos deux
gouvernements », laquelle est mieux appropriée dans le cas d’assu-
rances échangées par les ministres, au nom de leurs gouvernements
respectifs, que dans le cas d’un traité.

*
* *

Des questions de forme et de langue, je passerai maintenant à
l'examen du caractère juridique de la déclaration et de son rapport
avec le traité.

I] convient de se rappeler la genèse de la déclaration. La Cour
n'a pas besoin — ce ne lui serait d’ailleurs pas nécessaire au présent
stade — d'interpréter la déclaration pour se faire une opinion
sur la question de savoir si la réclamation Ambatielos tombe ou
non sous l'application de celle-ci. Il est, cependant, à la fois loisible
et nécessaire de se demander pourquoi et comment la déclaration
a été rédigée. On doit se souvenir que, jusqu'à un certain moment
de l’année 1926, qui va être mentionné, les relations commerciales
entre la Grèce et le Royaume-Uni étaient régies par le traité de
commerce anglo-hellénique de 1886. Ce traité fut dénoncé en 1919

4T
OPINION DISSIDENTE DE SIR ARNOLD MCNAIR, PRÉSIDENT 63

par le Gouvernement hellénique, sans doute dans l'intention de
le remplacer par un traité mieux approprié aux conditions
modernes. La force opérante de la dénonciation fut suspendue,
de temps à autre, et la dénonciation ne prit en réalité effet que
le 28 juillet 1926. Nous trouvons, en annexe aux « observations
et conclusions du Gouvernement hellénique relativement à l’excep-
tion d’incompétence », la lettre suivante de M. Miles Lampson
(comme il se nommait alors), du Foreign Office :

[Traduction] « Foreign Office.

22 Juin 1926.
Au Ministre de Grèce.

Monsieur le Ministre,

Avant de procéder a la signature du traité de commerce entre
la Grèce et le Royaume-Uni, je voudrais obtenir l'assurance que
la conclusion du traité ne sera pas considérée par votre gouverne-
ment comme portant préjudice aux réclamations en indemnité ou
réparation introduites par des ressortissants britanniques, pour le
motif que le récent emprunt grec est contraire à l’article 13 du
traité commercial anglo-grec de 1886, et je voudrais, en outre,
obtenir l'assurance qu’en cas de divergence d'opinion entre nos
deux gouvernements, au sujet de la validité de ces réclamations,
la question sera, à la demande de l’un ou l’autre des deux gouver-
nements, déférée à l’arbitrage conformément aux dispositions du
protocole du 10 novembre 1886, joint en annexe audit traité.

M. Lampson,
Pour le Secrétaire d'État. »

Dès réception de cette lettre, le Gouvernement hellénique, afin
de généraliser la mention des réclamations issues du traité de
1886, et de rendre réciproque l'assurance proposée, présenta un
projet de déclaration, dont les termes figurent au paragraphe 13
du contre-mémoire du Royaume-Uni, en date du 4 février 1952.
Le Gouvernement du Royaume-Uni, en réponse, proposa la formule
de déclaration qui fut en fait adoptée. La déclaration est évidem-
ment un document elliptique et semble être due au désir des deux
Parties de ne pas voir l'expiration du traité de 1886, alors immi-
nente, nuire aux réclamations « fondées » sur ce traité, ainsi qu’à
la procédure d'arbitrage qui v était prévue à leur égard. Je ne
puis concevoir comment les dispositions du traité: de 1926 pour-
raient porter préjudice a des réclamations « fondées » sur le traité
de 1886 parce que, à mon avis, ces réclamations acquièrent une
existence indépendante du traité dont la violation les a fait naître.
Ni l'expiration du traité de 1886, ni l'entrée en vigueur du traité
de 1926 ne pouvait influer sur la survivance et la validité de récla-
mations «fondées » sur un manquement au traité de 1886, man-
quement qui s'était déjà produit. En d'autres termes, j'estime que,
strictement parlant, la première phrase de la déclaration, si pru-

42
OPINION DISSIDENTE DE SIR ARNOLD MCNAIR, PRÉSIDENT 64

dente qu'elle fût, était inutile et qu'elle a été insérée ex abundanti
cautela. D'autre part, la seconde phrase de la déclaration, c’est-à-
dire celle qui a trait à la procédure arbitrale, était nécessaire, afin
de préserver cette procédure, sans quoi celle-ci eût cessé d’exister
lors de l'expiration du traité de 1886. Ce qui rendait prudente la
première phrase de la déclaration et nécessaire la seconde phrase
de la déclaration, ce n’était pas le traité de 1926, mais l'expiration
imminente du traité de 1886, qui survint le 28 juillet 1926, à la
suite de sa dénonciation par le Gouvernement hellénique. La
déclaration ne touche ni ne vise rien qui soit contenu dans le
traité de 1926 ; elle réglemente quelque chose qui lui est extérieur
et accessoire.

*
* *

Deux autres éléments viennent à l’appui de la conclusion selon
laquelle la déclaration n’est pas partie du traité de 1926 :.en premier
heu, la différence entre le traité et la déclaration, au point de vue
de leur durée respective, et secondement la différence entre leurs
dispositions respectives pour le règlement des différends. L'effet
de l’article 32 du traité de 1926 est que le traité était destiné à
durer trois ans, au moins, à partir de la date de son entrée en
vigueur, et à demeurer ensuite en vigueur jusqu'à l’expiration d’un
délai d’un an donné par l’une des Parties à l’autre. Ainsi, il pouvait
expirer à la fin de trois années à dater de son entrée en vigueur.
En revanche, aucune date n’est fixée pour l'expiration de la durée
de validité de la déclaration, et il eût été extrêmement incommode
et contraire aux intentions des Parties que la procédure arbitrale,
maintenue expressément par la déclaration, disparût en même
temps que le traité de 1926. C'était là une raison supplémentaire
pour faire de la déclaration un document distinct et non une
disposition du traité.

En outre, il est nécessaire d'observer que la déclaration contient
son propre mécanisme, pour le règlement des différends qui vien-
draient à s'élever entre les deux gouvernements, quant à la validité
des réclamations se présentant en vertu du traité de 1886, savoir
la procédure arbitrale prévue par le protocole du 10 novembre
1886 joint en annexe à ce traité. Le fait que les Parties ont conservé
ce mécanisme spécial pour traiter de ces réclamations ne permet
guère de croire que le mécanisme général de l’article 29 du traité
de 1926 fut destiné à s'appliquer à un différend quelconque
visant une réclamation de cet ordre.

*
La *

La conclusion à laquelle j’aboutis est que la déclaration répond
précisément à la définition donnée dans le Recueil des Traités de

43

 
OPINION DISSIDENTE DE SIR ARNOLD MCNAIR, PRÉSIDENT 65

la Société des Nations, vol. LXI, p. 16, savoir une « déclaration y
annexée », et qu'elle ne se range pas parmi les « dispositions du
présent traité » au sens de l’article 29. C’est un accord accessoire
et contemporain, entre les Parties, conclu parce que l’une d’entre
elles, tout au moins, n’était pas disposée à signer le nouveau traité
et à envisager l'expiration de l’ancien traité de 1886, à la date du
28 juillet 1926, sans s'être préalablement assurée que les récla-
mations, fondées sur l’ancien traité, survivraient à ces événements
et, chose plus importante encore, que la procédure arbitrale, prévue
dans l'ancien traité pour traiter ces réclamations, survivrait
également avec elles. Mais, même si les dispositions de la déclaration
figurent parmi celles du traité de 1926, 4 mon avis l'existence du
mécanisme spécial, destiné à régler les différends, qui figure dans
la déclaration, exclut l'application des dispositions générales de
l’article 29 de ce traité.

Pour ces motifs, la Cour, à mon avis, est dépourvue de toute
compétence dans la présente affaire.

(Signé) ARNOLD D. McNair.
